Citation Nr: 1438962	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  96-44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for asthma, secondary to calcified granulomas of the left lung.

3.  Entitlement to a rating in excess of 10 percent for a low back disability from August 23, 1995, to July 2, 1997, and in excess of 20 percent from July 2, 1997, to September 15, 2006.

4.  Entitlement to an initial compensable rating for the residuals of a tonsillectomy.

5.  Entitlement to a special house adaptation grant.

6.  Entitlement to specially adapted housing.

(The issue of entitlement to service connection for a bilateral ankle disability is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1986 to July 1991.  

These matters come before the Board of Veterans' Appeals (Board) from various procedural avenues.  The increased rating issues initially arose from a September 1995 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a February 2013 memorandum decision the United States Court of Appeals for Veterans Claims remanded also affirmed other determinations from the September 2011 decision and noted the issue of entitlement to service connection for headaches remanded by the Board remained on appeal.  

In March 2004, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to a special house adaptation grant and entitlement to specially adapted housing were denied in a June 2010 rating decision and were addressed in a March 2011 statement of the case.  The Veteran subsequently perfected the issues for appellate review.  The Veteran's attorney is shown to have been provided a copy of the Veteran's record in May 2014 and is considered to have been provided adequate notice of the issues.

In correspondence received in March 2014, the Veteran expressed disagreement with an April 2013 rating decision denying entitlement to service connection for asthma, secondary to calcified granulomas of the left lung.  Where a notice of disagreement has been submitted which has not been addressed in a statement of the case, the issue must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In the February 2013 memorandum decision, the Court found the Board did not have jurisdiction over the issue of entitlement to an effective date earlier than September 15, 2006, for the award of a total disability rating based upon individual unemployability as a result of service-connected disability.  In a June 2014 statement the Veteran's attorney argued that the earlier effective date issue remained on appeal because of non-delivery of a March 2011 statement of the case.  In correspondence dated in May 2014, the Veteran also, in essence, raised the issues of entitlement to Independent Living Chapter 35 benefits, entitlement to an automobile allowance for the year 2009, and entitlement to additional compensation for a dependent daughter.  In correspondence dated March 10, 2014, he expressed disagreement with the comments of an unidentified VA employee that a notice of disagreement from a denial of entitlement to a 2012 clothing allowance was not timely.  As those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over those issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

A review of the record shows that the Veteran provided a VA Form 9 in April 2011 perfecting appeals for entitlement to a special house adaptation grant and entitlement to specially adapted housing.  He also indicated a desire for a videoconference hearing.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  

An April 2013 rating decision denied entitlement to service connection for asthma secondary to calcified granulomas of the left lung.  In correspondence dated in March 2014, the Veteran expressed disagreement with that decision.  A statement of the case has not been issued.  Therefore, the matter must be remanded for the issuance of a statement of the case.  

As to the issue of entitlement to service connection for headaches, the development requested by the Board in the September 2011 remand order is not shown to have been completed.  The issue remains before the Board, but appellate review at this time is not warranted.  

In a February 2013 memorandum decision, the Court set aside the Board's decisions in September 2011 denying a rating in excess of 10 percent for a low back disability from August 23, 1995, to July 2, 1997, and in excess of 20 percent from July 2, 1997, to September 15, 2006, and denying an initial compensable rating for residuals of a tonsillectomy.  The Court specifically questioned the review of a September 1995 private examination report noting a loss of 73 percent of normal extension of the lumbar spine and whether it had been taken into account in the determination of only "mild" limitation of motion of the lumbar spine.  It was additionally noted that ratings based upon "recurring attacks" of intervertebral disc syndrome under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1997) should be based upon the severity of such attacks rather that the frequency of attacks.  With respect to the period from July 1997 to September 2006, the Court found the September 2011 determination included conflicting findings as to the manifestation of neurological symptoms.  As to the issue of entitlement to an initially compensable rating for the residuals of a tonsillectomy, the Court found an additional VA medical examination was required to determine whether the Veteran's reports of continued sore throats were unrelated to his tonsillectomy or whether any recurrent symptom manifestations were due to the service-connected disability.  

The Veteran has also provided additional statements as to those issues and undated VA Forms 21-4142 are shown to have been received by VA on July 10, 2013.  There is no indication of any specific AOJ development as to those matters.  38 C.F.R. § 20.1304 (2013).  The Board notes that records show the Veteran is receiving federal employment disability benefits, but that the records associated with that claim have not been obtained from the Office of Personnel Management.  VA records also indicate that he was provided vocational rehabilitation benefits during the course of this appeal.  The Veteran's complete VA vocational rehabilitation file should be obtained and associated with the appellate record.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159 (2013).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  Chotta v. Peake, 22 Vet. App. 80 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a videoconference hearing before a Veterans Law Judge to address claims of entitlement to a special house adaptation grant and entitlement to specially adapted housing.  Notify him of the date, time, and place of the hearing.

2.  Issue a statement of the case as to the issue of entitlement to service connection for asthma, secondary to calcified granulomas of the left lung.  Inform the Veteran and representative that a substantive appeal must be submitted to perfect an appeal.

3.  Complete all development requested in the September 2011 remand as to the issue of entitlement to service connection for headaches, and any additional development required as a result of evidence subsequently added to the record.  

4.  Obtain the records identified by the Veteran in his July 2010 VA Forms 21-4142 and associate those records with the claims file.

5.  Obtain pertinent records from the Office of Personnel Management related to the Veteran's federal employment disability claim, to include medical and examination reports of the claimed injuries, and associate them with the claims file.

6.  Obtain VA vocational rehabilitation records, and associate them with the claims file.

7.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

8.  Schedule the Veteran for VA spine and neurology examinations to determine the severity of his service-connected low back disability during the periods from August 23, 1995, to July 2, 1997, and July 2, 1997, to September 15, 2006.  The examiner must review the claims file and must note that review in the report.  Any necessary tests and studies should be conducted.  The examiner should identify all manifest symptoms shown from August 23, 1995, to September 15, 2006, and address any resulting occupational impairment as a result of the disability.  The examiner should discuss the frequency of severity of any recurring attacks of intervertebral disc syndrome from August 23, 1995, to September 15, 2006.  The examiner should also discuss what limitation of lumbar spine motion was shown from August 23, 1995, to September 15, 2006, with consideration of any other factors that caused functional impairment such as weakened motion, painful motion, fatigability, incoordination, or excess motion.  The examiner should also provide an opinion should as to whether the disability resulted in a marked interference with employment or made the Veteran unable to secure or follow substantially gainful employment at any time during the period from August 23, 1995, to September 15, 2006.  

9.  Schedule the Veteran for a VA examination to determine the severity of residuals of a tonsillectomy.  All presently manifest symptoms should be identified.  The examiner must review the claims file and must address whether reports of recurrent or intermittent symptoms, including episodes of throat soreness, may be associated with the service-connected residuals of a tonsillectomy.  All necessary tests and studies should be conducted.  

10.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

